IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 11, 2009

                                     No. 09-60298                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



MARY LYNN COLLARD,

                                                   Petitioner - Appellant
v.

COMMISSIONER OF INTERNAL REVENUE,

                                                   Respondent - Appellee




                      Appeal from the United States Tax Court
                                   No. 22683-08


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Mary Lynn Collard petitioned the United States Tax Court for a review of
the Commissioner of Internal Revenue’s determination of a deficiency in and
additions to her 2004 federal income tax.              The Tax Court found Collard’s
arguments frivolous and dismissed her case for failure to state a claim. Collard
appealed that decision and the Commissioner moved for sanctions against her.
For the following reasons, this court affirms the Tax Court’s dismissal and
grants the Commissioner’s motion.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-60298

                        FACTS AND PROCEEDINGS
      Collard failed to file an income tax return for 2004. Based on her income
that year, the Commissioner determined that she owed $818 in taxes and sent
Collard a notice of deficiency. The Commissioner also assessed penalties in the
amount of $184.05 for failure to file a return and $147.24 for failure to pay taxes.
See I.R.C. §§ 6651(a)(1)-(2). Collard filed a 64-page petition in the Tax Court
challenging the determinations, asserting the argument that “taxpayer means
fiduciary.” The Commissioner moved to dismiss, and the court ordered Collard
to amend her petition to “set[] forth with specificity each error petitioner alleges
was made by respondent.” Rather than amend, Collard filed a “Declination to
Amend,” a response to the Commissioner’s motion, and eight separate motions
seeking to strike the Commissioner’s filings and various Tax Court rules. The
eight motions were summarily denied as frivolous.
      The case was referred to a special trial judge for disposition. The court
granted the motion to dismiss and sustained the determinations of tax
deficiencies and penalties. Collard appealed. Arguing that Collard’s appeal was
frivolous, the Commissioner moved for sanctions in the amount of $8,000 against
her. Collard filed no response to this motion.
                                 DISCUSSION
      A dismissal for failure to state a claim is reviewed de novo. Stearman v.
C.I.R., 436 F.3d 533, 535 (5th Cir. 2006). Collard does not specifically challenge
the bases for the Commissioner’s deficiency and penalty determinations, nor did
she do so in the Tax Court. Tax Court Rule 34(b)(5) provides that a petition in
a deficiency action shall contain “[c]lear and concise assignments of each and
every error which the petitioner alleges to have been committed by the
Commissioner in the determination of the deficiency or liability.” In her original
petition, Collard did not comply with this Rule. Moreover, when the Tax Court
ordered Collard to bring her petition into compliance, she filed a “Declination to

                                         2
                                  No. 09-60298

Amend” stating that “comm’r doesn’t need any clarification, and neither does
anyone else” and that the “irs will be out of business by Thanksgiving, 2011.”
      This court and other courts of appeals have routinely affirmed dismissals
where the petitioner failed to comply with the requirements of Rule 34(b). See
Stearman, 436 F.3d at 537, 538 n.11; Sochia v. C.I.R., 23 F.3d 941, 943 (5th Cir.
1994); Lefebvre v. C.I.R., 830 F.2d 417, 419-20 (1st Cir. 1987); Taylor v. C.I.R.,
771 F.2d 478, 479 (11th Cir. 1985); Scherping v. C.I.R., 747 F.2d 478, 480 (8th
Cir. 1984).   Nothing about Collard’s case merits a departure from these
precedents.
      Collard also challenges the fact that her case was referred to a special trial
judge for disposition. Her argument is foreclosed by I.R.C. § 7443A, which
permits the chief judge of the Tax Court to assign “any proceeding” where the
alleged deficiency does not exceed $50,000 to a special trial judge and to
authorize the special trial judge “to make the decision of the court.” See I.R.C.
§§ 7443A(b)(3), (c); Tax Ct. R. 182(d); see also Freytag v. C.I.R., 904 F.2d 1011,
1014-15 (5th Cir. 1990).
      In addition, Collard mounts an overall attack on the legitimacy of the
federal income tax system throughout her brief and in her pleadings below. She
presents this argument, apparently premised on the law of trusts, under the
rubric of “taxpayer means fiduciary.” Collard’s argument consists of baseless
due process claims and frivolous attempts to undermine the federal income tax.
Where this is the case, “[w]e perceive no need to refute these arguments with
somber reasoning and copious citation of precedent; to do so might suggest that
these arguments have some colorable merit.” Crain v. C.I.R., 737 F.2d 1417,
1417 (5th Cir. 1984).
      Finally, Collard makes allegations to the effect that the Commissioner and
the Tax Court are involved in a criminal conspiracy and scam to defraud
taxpayers. Based on these allegations against the Commissioner and the courts;

                                         3
                                      No. 09-60298

Collard’s meritless legal arguments; and the needless consumption of judicial
resources, the Commissioner asks this court to sanction Collard in the amount
of $8,000. The court agrees with the Commissioner that Collard has abused the
judicial process and, worse, has impugned the integrity of both this court and the
lower court. “[I]t is difficult to imagine a lesser sanction that would vindicate
the integrity of the court proceedings and deter [Collard] from similar
misconduct. Wasteful and dilatory appeals unjustifiably consume the limited
resources of the judicial system . . . .” Stearman, 436 F.3d at 540. Accordingly,
the Commissioner’s motion is granted and, pursuant to 28 U.S.C. § 1912 and
Fed. R. App. Proc. 38, Collard is sanctioned in the amount of $8,000.1
                                    CONCLUSION
       For the foregoing reasons, the Tax Court’s order dismissing Collard’s
petition is AFFIRMED in all respects. The Commissioner’s motion is GRANTED
and Collard is sanctioned in the amount of $8,000.




       1
        As in Parker v. C.I.R., we impose a lump-sum sanction as doing so “saves the
government the additional cost of calculating its expenses, and also saves the court the time
and expense of reviewing the submission of costs.” 117 F.3d 785, 787 (5th Cir. 1997).

                                             4